Citation Nr: 0004659	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-02 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently rated 30 percent disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently rated 10 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
right radius fracture, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968 and from February 1971 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 RO decision which denied 
an increase in a 10 percent rating for chondromalacia of the 
right knee, increased the rating for chondromalacia of the 
left knee from 0 percent to 10 percent, and denied a 
compensable rating for residuals of a fractured right radius.  
The veteran appealed for higher ratings for all three 
conditions.  In an April 1998 decision, the RO hearing 
officer granted an increased 30 percent rating for 
chondromalacia of the right knee, and granted an increased 20 
percent rating for residuals of a fracture of the right 
radius.  The veteran has not indicated he is satisfied with 
these ratings; thus the claims for higher ratings are still 
on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability 
produces no subluxation or instability, and range of motion 
is from 25 to 80 degrees.  

2.  The veteran's service-connected left knee disability 
produces no subluxation or instability, and range of motion 
is from 5 to 98 degrees.  

3.  The veteran's service-connected residuals of a right 
radius fracture (major upper extremity) are manifested by 
limitation of forearm pronation to 65 degrees with motion 
lost beyond the last quarter of the arc.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1999); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1999); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1999).  

3.  The criteria for a rating in excess of 20 percent for 
residuals of a right radius fracture have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. § 4.71a, 
Diagnostic Code 5213 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from October 
1965 to October 1968 and from February 1971 to January 1984.  

A review of his service medical records reveals that the 
veteran was seen on numerous occasions for bilateral 
chondromalacia patella with degenerative joint disease.  He 
underwent a lateral release and debridement of the right 
patella in 1979.  An arthroscopy, arthrotomy, and lateral 
release were performed on the left knee in 1980.  In 1980 he 
was treated for a distal right radius fracture.  In 1982 he 
underwent a right knee arthrotomy with a Maquet procedure due 
to chondromalacia.  In 1983, following medical and physical 
evaluation board proceedings, the veteran was medically 
retired from service due to a bilateral knee condition and 
residuals of a right radius fracture.

On VA examination in February 1984, a bilateral knee 
condition and residuals of a right distal radius fracture 
were diagnosed.

In an April 1984 decision, the RO granted service connection 
for chondromalacia of the right knee with a 10 percent 
rating.  Service connection for chondromalacia of the left 
knee and for residuals of a right radius fracture was also 
established, both rated noncompensable.  

On VA examination in May 1994, the veteran reported his 
history of injury to both knees and subsequent surgeries 
during service.  He said that in March 1993 he had a carpal 
tunnel release and shoulder surgery on the right side.  He 
indicated that his right median nerve was transected during 
surgery for the carpal tunnel syndrome.  The veteran 
complained of pain in both knees, which was getting 
progressively worse.  He indicated that since the surgery in 
1993, he had very little pain in the right wrist; however, he 
still had paresthesia of the right wrist.  The examiner noted 
no swelling on the right knee.  Slight swelling of the right 
wrist was observed.  It was noted that the left knee had 
marked swelling with probable effusion in the suprapatellar 
bursa.  The examiner indicated that the veteran demonstrated 
severely restricted range of motion of the right wrist in any 
direction.  Wasting of the thenar eminence of the right side 
and absent sensation over the distribution of the right 
median nerve was also noted.  Limitation of flexion of both 
knees was observed.  The diagnoses were chondromalacia of 
both knees, postoperative; right carpal tunnel syndrome, 
status post carpal tunnel release; right median nerve 
transection; degenerative joint disease of the right wrist; 
and status post right wrist fracture in July 1980.  

Private treatment records dated from November 1993 to May 
1995 show that the veteran sustained a work-related injury to 
his right shoulder in 1992.  It was noted that during his 
recovery a diagnosis of right carpal tunnel syndrome was made 
and he underwent right carpal tunnel release in 1993.  
Subsequent records show two surgeries for a right median 
nerve injury with a poor recovery.  

VA treatment records from 1996 and 1997 show that the veteran 
was seen for complaints of bilateral knee pain.  

On VA examination in January 1997, the veteran related that 
he had difficulty walking due to constant knee pain.  He 
stated that his left knee gave out on him when going 
downgrade.  He indicated that he underwent a carpal tunnel 
release for his median nerve after a work-related injury.  
The veteran demonstrated right knee flexion to 45 degrees and 
then stopped due to pain.  He had complete extension.  
Squatting was stopped halfway because of pain.  The left knee 
revealed no deformity or lateral instability.  Small 
nucleated effusion on the upper lateral side was noted.  
Flexion of the left knee was limited to 40 degrees and 
stopped due to pain.  Light effusion and tenderness over the 
right wrist was noted.  The veteran had decreased sensation 
in the lateral three fingers.  No limitation of movements was 
revealed.  The diagnoses were chondromalacia of both knees, 
postoperatively with limitations of movement; right carpal 
tunnel syndrome, medial nerve injuries with decreased 
sensation in the lateral three fingers; and status post right 
wrist fracture in July 1980.  

January 1997 X-ray studies of both knees showed large 
effusion in the right knee joint and status post right tibial 
tubercle elevation surgery with small effusion of the left 
knee joint.  Bilateral degenerative changes of the medial 
femoral tibial compartments and of both patellofemoral joints 
were noted.  

In April 1997, the RO denied an increase in a 10 percent 
rating for the right knee disorder, granted an increased 10 
percent rating for the left knee disorder, and denied a 
compensable rating for residuals of a right radius fracture.

A June 1997 VA treatment record shows that the veteran 
continued to complain of bilateral knee pain.  No effusions 
were noted on either knee.  The left knee revealed medial 
joint line tenderness.  Range of motion was 0 to 120 degrees.  
No leg laxity was noted.  X-rays reflected degenerative joint 
disease in three compartments.  The diagnostic impression was 
bilateral degenerative joint disease.  

An October 1997 VA medical record reflects that the veteran 
complained of right knee pain which was progressively worse 
over the previous three months.  It was noted that the 
veteran had increased pain with flexion and over the medial 
joint line, medial collateral ligament, and over the patella.  
Radiographs were consistent with a medially narrowed joint 
space and osteophytes.  The diagnostic assessment was 
degenerative joint disease.  

In November 1997, the veteran was admitted to a Naval 
hospital with a preoperative diagnosis of degenerative joint 
disease, right knee.  It was noted that the veteran had 
multiple procedures on his right knee in the past and now 
developed pain and locking upon ambulating one block.  
Operations performed during the current admission included a 
right knee arthroscopy, debridement, and partial medial 
meniscectomy.  [The veteran was later granted a temporary 
total convalescent rating based on right knee surgery during 
this admission.]  Follow-up treatment records note 
degenerative joint disease with patella and medial pain.  
Examination revealed patellofemoral grinding.  

During the March 1998 RO hearing, the veteran testified that 
he experienced constant pain in both knees.  He stated that 
his right knee "goes out" sometimes; however, instability 
of the left knee was not as severe.  He related that he had 
significant limitation of motion of the right wrist and that 
the bone was out of alignment.  The veteran noted that pain 
in his right wrist was due to carpal tunnel release surgery 
from a work-related injury.  

On VA examination in April 1998, the veteran related his 
history of bilateral knee and right wrist conditions.  On 
examination of the right knee it was noted that he had active 
range of motion of 25-80 degrees.  The examiner observed a 
prominent tibial tubercle.  Atrophy of the medialis muscle 
was noted.  The left knee demonstrated range of motion of 5-
98 degrees.  The examiner noted tenderness on palpation 
throughout the left knee.  Atrophy of the vastus medialis 
muscle of the left knee was noted.  The veteran had 1+ 
effusion and a very positive patella test of both knees.  
Ligamentous structures of both knees tested out normally.  
Examination of the right wrist revealed no swelling.  Range 
of motion showed 65 degrees of pronation and 85 degrees of 
supination.  The veteran demonstrated upward motion of 28 
degrees and palmar flexion of 47 degrees.  Radial deviation 
was 35 degrees and ulnar deviation was 25 degrees.  The 
diagnoses were severe degenerative joint disease, severe 
chondromalacia of the patella, and severe limitation of 
motion of both knees.  Degenerative joint disease of the 
right wrist and limitation of motion due to the in-service 
fracture was also noted.  The examiner indicated that 
neuropathy of the right median nerve was not related to his 
service-connected right wrist condition.  It was noted that 
the veteran did not have a misalignment of the bone in his 
right wrist.  

In an April 1998 decision, the RO hearing officer granted an 
increased 30 percent rating for the right knee disorder, 
denied an increase in a 10 percent rating for the left knee 
disorder, and granted an increased 20 percent rating for 
residuals of a right radius fracture. 

II.  Analysis

The veteran's claims for increased ratings are well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claims.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Right and Left Knee Disabilities

The veteran's left and right knee disabilities include 
arthritis.  Degenerative or traumatic arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.

A 0 percent rating is warranted for limitation of leg flexion 
when it is limited to 60 degrees, a 10 percent rating is 
warranted when it is limited to 45 degrees, a 20 percent 
rating is warranted when it is limited to 30 degrees, and a 
30 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  A 0 percent rating 
is warranted when leg extension is limited to 5 degrees, a 10 
percent rating is warranted when it is limited to 10 degrees, 
a 20 percent rating is warranted when it is limited to 15 
degrees, a 30 percent rating is warranted when it is limited 
to 20 degrees, and a 40 percent rating is warranted when it 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5261.  
Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

Of the recent medical records, the findings on the 1998 VA 
examination provide the basis for the highest possible 
ratings.  At the 1998 VA examination, the veteran had 5 
degrees of extension and 98 degrees of flexion in the left 
knee.  Flexion of the right knee was 80 degrees with 25 
degrees of extension.  Both knees revealed a very positive 
patella test and 1+ effusion.  Ligamentous structures were 
normal, bilaterally.  The diagnoses were severe degenerative 
joint disease, chondromalacia and limitation of motion of the 
both knees.  

With regard to the left knee, the Board notes that if the 
veteran's left knee disorder were strictly rated under either 
Code 5260 or Code 5261, he would be assigned a noncompensable 
evaluation.  However, the presence of arthritis with at least 
some limitation of motion supports a rating of 10 percent for 
the left knee under Codes 5003 and 5010.  There is no 
objective evidence of additional limitation of motion of the 
knees due to pain on use, and certainly not additional 
limitation to the extent necessary for a 20 percent rating 
under limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Regarding the right knee, the most recent medical evidence 
shows limitation of flexion to 80 degrees, which corresponds 
to a noncompensable evaluation under Code 5260.  Limitation 
of extension of the right knee was 25 degrees, which 
corresponds to a 30 percent rating under Code 5261.  Even 
considering the effects of pain on use, limitation of motion 
is not shown to be more than 30 percent disabling.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  Consequently, the Board 
finds that an increase in the current 30 percent rating for 
the right knee disability is not warranted.  

Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  Separate ratings for knee instability and for 
knee arthritis with limitation of motion are permissible.  
See VAOPGCPREC 9-98 and 23-97.  Although the veteran has 
subjective complaints of giving way of the left and right 
knees, objective testing disclosed no instability.  The 
evidence does not show even slight recurrent subluxation or 
lateral instability of the knees and thus, a separate 10 
percent rating under Code 5257 is not in order.  38 C.F.R. 
§ 4.31.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule is inapplicable, and 
the claims for increased ratings for right and left knee 
disabilities must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).  


B.  Residuals of Right Radius Fracture

Limitation of supination of either forearm is rated 10 
percent when limited to 30 degrees or less.  Limitation of 
pronation of either forearm is rated 20 percent when motion 
is lost beyond the last quarter of arc and the hand does not 
approach full pronation.  Limitation of pronation which is 
lost beyond the middle of arc warrants a 30 percent rating 
for the major extremity. 38 C.F.R. § 4.71a, Code 5213.  
Standard forearm pronation is from 0 degrees to 80 degrees, 
and standard supination is from 0 degrees to 85 degrees.  38 
C.F.R. § 4.71, Plate I.  

The veteran is right-handed and his service-connected 
residuals of a right radius fracture involve his major upper 
extremity.  The medical evidence of record shows that the 
veteran suffered a right radial fracture during service.  
Many recent medical records relate to non-service-connected 
neuropathy of the right forearm, including multiple 
surgeries.  Medical evidence from the 1998 VA examination 
shows pronation of the right forearm to 65 degrees and 
supination to 85 degrees.  Even assuming that such limitation 
of motion is entirely due to the service-connected residuals 
of a right radius fracture (and not due to the non-service-
connected right forearm neurological condition), such 
supports only the current 20 percent evaluation under Code 
5213 for limitation of pronation with motion lost beyond the 
last quarter of arc.  Pronation lost beyond the middle of 
arc, as required for a 30 percent rating has not been 
demonstrated.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating in excess of 20 percent for residuals of a 
right radius fracture must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  






ORDER

An increased rating for a right knee disability is denied.  

An increased rating for a left knee disability is denied.  

An increased rating for residuals of a right radius fracture 
is denied.  




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

